Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-0696
                         Lower Tribunal No. 15-21845
                            ________________


                     Gursky Ragan, P.A., etc., et al.,
                                   Appellants,

                                        vs.

              Association of Poinciana Villages, Inc., etc.,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Kluger, Kaplan, Silverman, Katzen and Levine, P.L., and Abbey L. Kaplan,
and Ryan Bollman, for appellants.

     Patsko Law Group, and Joseph T. Patsko (Tampa), for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     LINDSEY, J.
      Appellants Gursky Ragan, P.A.; Darrin Gursky; and Marnie Ragan appeal an

order entering final summary judgment in favor of Appellee Association of

Poinciana Villages (“APV”). The underlying defamation action stems from the

disclosure of the contents of a bar complaint against Gursky and Ragan. Disclosure

of the bar complaint occurred when it was attached to a complaint in a separate

replevin action. The lower court found that the absolute litigation privilege barred

Appellants’ defamation action.     We affirm on the sole basis that the alleged

defamation bore some relation to the replevin action.

      “The law has long recognized that judges, counsel, parties, and witnesses

should be absolutely exempted from liability to an action for defamatory words

published in the course of judicial proceedings, regardless of how false or malicious

the statements may be, as long as the statements bear some relation to or connection

with the subject of inquiry.” DelMonico v. Traynor, 116 So. 3d 1205, 1211 (Fla.

2013). In other words, defamatory statements are absolutely privileged when they

are (1) published in the course of judicial proceedings and (2) bear some relation to

or connection with with the subject of inquiry. On appeal, Appellants limit their

arguments to whether the alleged defamation bears some relation to or connection

with the subject of inquiry. 1 We therefore limit our analysis to this inquiry, and we


1
 We agree with Appellants that the bar complaint privilege does not apply here
because the contents of the complaint were disclosed outside the grievance process.
See Tobkin v. Jarboe, 710 So. 2d 975, 976 (Fla. 1998) (“Bar complainants are

                                          2
do not address whether the alleged defamatory statements were published in the

course of judicial proceedings.

      In determining whether a statement bears some relation or connection with

the subject inquiry, Florida courts apply a broad standard. See id. at 1213 (“[M]uch

latitude must be allowed to the judgment and discretion of those who maintain a

cause in court when determining what is pertinent.” (quoting Myers v. Hodges, 44

So. 357, 362 (Fla. 1907)) (internal quotation marks omitted)); see also Hope v. Nat’l

All. of Postal & Fed. Emps., 649 So. 2d 897, 901 (Fla. 1st DCA 1995) (“In

recognition of the necessity of providing for the free flow of information, however,

courts have not imposed a strict relevancy test in determining whether a statement

made in the judicial process is entitled to immunity; rather, courts provide for

absolute immunity if a statement is made during the course of the proceeding and

‘has some relation to the proceeding.’” (citing Levin, Middlebrooks, Mabie,

Thomas, Mayes & Mitchell, P.A. v. U.S. Fire Ins. Co., 639 So. 2d 606, 608 (Fla.

1994))).

      Based solely on this broad standard, we affirm.




protected by an absolute privilege in so far as the complainant makes no public
announcement of the complaint outside of the grievance process, thus allowing the
grievance procedure to run its natural course.”).

                                         3